Name: Commission Regulation (EEC) No 824/90 of 30 March 1990 adopting interim protective measures as regards applications for STM licences for milk and milk products lodged between 19 and 24 March 1990
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 86/6 Official Journal of the European Communities 31 . 3. 90 COMMISSION REGULATION (EEC) No 824/90 of 30 March 1990 adopting interim protective measures as regards applications for STM licences for milk and milk products lodged between 19 and 24 March 1990 necessary by an emergency procedure where the situation indicates that the indicative ceiling will be attained or exceeded ; whereas this measure will automatically entail a rejection of application pending, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 (1 ) thereof, Whereas Commission Regulation (EEC) No 606/86 of 28 February 1986 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten ('), as last amended by Regulation (EEC) No 280/90 (2), fixes the indicative ceilings for milk sector products for 1990 and splits these up into monthly ceilings ; Whereas applications for STM licences for butter and certain cheeses lodged between 19 and 24 March 1990 are for quantities higher than the indicative ceiling laid down for the first quarter ; Whereas Article 85 (1 ) of the Act of Accession states that the Commission may take interim protective measures HAS ADOPTED THIS REGULATION : Article 1 Applications for STM licences for milk products covered by CN code 0405 and categories 3 and 6 of CN code ex 0406 as referred to in Regulation (EEC) No 606/86 lodged between 19 and 24 March 1990 and notified to the Commission are hereby rejected. Article 2 This Regulation shall enter into force on 31 March 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 58 , 1 . 3 . 1986, p. 28. (2) OJ No L 30, 1 . 2. 1990, p. 63.